Case 7:19-mj-03112 Document 1 Filed on 12/20/19 in TXSD Page 1 of 1

AO 91 (Rev 8/01) Criminal Complaint

 

United States District Court

SOUTHERN DISTRICT OF TEXAS
McALLEN DIVISION

 

 

: istrict Court
UNITED STATES OF AMERICA United States Di ot Of Texas

. t .
v. Southern BED CRIMINAL COMPLAINT

Misael Hernandez-Albarran DEC 20 2019

David J. Bradley, Clerk

Case Number: M-19-3112-M

IAE YOB: 1984
Mexico
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about December 18, 2019 in Hidalgo County, in

the Southern District of Texas
(Track Statutory Language of Offense)

being then and there an alien who had previously been deported from the United States to Mexico in pursuance of law, and thereafter
was found near Penitas, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the Secretary
of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United States;

in violation of Title 8 United States Code, Section(s) 1326 (Felony)
I further state that I am a(n) Border Patrol Agent_ and that this complaint is based on the
following facts:

Misael Hernandez-Albarran was encountered by Border Patrol Agents near Penitas, Texas on December 18, 2019. The investigating
agent established that the defendant was an undocumented alien and requested record checks. The defendant claims to have illegally
entered the United States on December 17, 2019, near Hidalgo, Texas. Record checks revealed the defendant was formally
deported/excluded from the United States on October 29, 2019 through Brownsville, Texas. Prior to deportation/exclusion the
defendant was instructed not to return to the United States without permission from the U.S. Attorney General and/or the Secretary of
Homeland Security. On March 22, 2017 the defendant was convicted of Possession of a Firearm by a Felon of No Specific Drug and
sentenced to twenty seven (27) months confinement and thirty six (36) months probation.

Continued on the attached sheet and made a part of this complaint: [_|ves [ x]No

Complaint authorized by AUSA Whe Dy [ 4 : ———

ighatypé of Complainant

 

 

Sworn to before me and subscribed in my presence, , Amber Peterson
Printed Name of Complainant
December 20, 2019
Date
JScottHacker ,_ U.S. Magistrate Judge

 

 

Name and Title of Judicial Officer Signature of igial Officer
